United States Court of Appeals
                     For the First Circuit


No. 07-1074

                    UNITED STATES OF AMERICA,

                           Appellant,

                               v.

                        MICHAEL K.C. TOM,

                      Defendant, Appellee.




                          ERRATA SHEET


          The opinion of this court, issued October 1, 2007,
should be amended as follows:

On page 18, line 4: Replace "some minimum term of imprisonment
must be served" with "some minimum term of imprisonment is
recognized"

On page 18, line 5: Replace "for Zone B sentences," with "for
Zone B sentences when imprisonment is ordered,"